In an action, inter alia, for injunctive relief based upon a claim of unfair competition, defendants appeal from a judgment of the Supreme Court, Putnam County (Beisheim, J.), dated May 22,1981, which was in favor of plaintiff in the principal sum of $4,497.06. Judgment reversed, on the law, with costs, and action dismissed. This was an action based upon a claim of unfair competition in that defendants improperly used the plaintiff’s name to deceive the public. There is no evidence in the record to support this cause of action, and the trial court so found. However, the court awarded plaintiff damages based upon an unlawful eviction from the premises it leased from defendants. There was no cause of action for unlawful eviction stated in the complaint and accordingly no basis for granting relief on such ground. Therefore, after concluding that plaintiff failed to establish unfair competition, the court should have dismissed the action. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.